Citation Nr: 0426064	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-22 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 
2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
May 1946.  He died in March 2002.  The appellant is the 
veteran's surviving spouse.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The RO denied entitlement to service connection 
for the cause of the veteran's death and entitlement to DIC.

The appellant and her son appeared at a videoconference 
hearing in April 2004 before the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In this case, the record shows the RO provided the appellant 
with a cursory notice of the statutory and regulatory 
provisions relevant to this claim in an August 2002 decision 
notice letter, its statement of the case furnished to her in 
April 2003, and a supplemental statement of the case provided 
in May 2003.

The claims file however does not reflect that the appellant 
has not been provided specific notice of the VCAA and this 
law's requirements, particularly VA's obligation to inform 
the claimant which portion of the information and evidence, 
if any, is to be provided by the claimant and which portion, 
if any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).  

As such, absent notice of the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), this matter must be remanded for 
further development.

The record shows that the veteran received a total 
compensation rating based on individual unemployability 
(TDIU) from June 1999 until his death in March 2002.  The 
appellant's notice of disagreement and hearing testimony 
indicates she believes the TDIU should have been granted from 
1990 and that the veteran's service connected disabilities 
contributed to his death, in particular the osteomyelitis and 
medication he took for it (Transcript at 4, 6).  His service 
connected disabilities were gunshot wound residuals of the 
right shoulder rated 60 percent, osteomyelitis of the right 
shoulder rated 20 percent and residuals of a shell fragment 
wound of the left leg and a skin disorder rated 0 percent.  
The combined evaluation was 70 percent.

The death certificate shows the immediate cause of death was 
pneumonia due to or as a consequence of lung cancer.  
Alzheimer's disease was listed as another significant 
condition contributing to death but not resulting in the 
underlying cause of death.

Under the current case law interpreting the applicable 
provisions of the VCAA, a medical opinion is necessary for an 
informed determination in this case.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  

The evidentiary record otherwise contains no competent 
medical opinion referable as to whether the service-connected 
disabilities constituted a causal or aggravating factor 
resulting in the veteran's death.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform him whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


3.  The VBA AMC should contact the 
appellant and request that she identify 
all healthcare providers, VA and non-VA, 
inpatient and outpatient, who treated the 
veteran for his cardiovascular disability 
and his service connected disabilities 
prior to his death.  

She should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the appellant's response, 
the VBA AMC should obtain all outstanding 
VA treatment reports, particularly, any 
medical opinion identified as supporting 
the appellant's claim.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  The VBA AMC should refer the claims 
file and all accumulated and associated 
records therewith to a VA specialist in 
pulmonary disorders, including on a fee 
basis if necessary, for the purpose of 
addressing the following medical issues:

(a) Is it at least as likely as not that 
the veteran's service-connected 
disabilities to include medication taken 
for osteomyelitis, rated 70 percent prior 
to his death, adversely affected his 
pulmonary disease so as to aggravate any 
pulmonary disorder he had prior to death?

(b) Is it at least as likely as not that 
the service-connected disabilities to 
include any medication taken therefor 
rendered the veteran less capable of 
resisting the adverse effects of 
respiratory disease thereby accelerating 
his death?

Any opinions rendered by the medical 
specialist must be accompanied by a 
complete rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for the cause of the 
veteran's death and the claim for DIC 
pursuant to the provisions of 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22.

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until she is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

